Per Curiam:

The court can not say from the naked questions and answers objected to that they controlled the verdict of the jury, conceding them to be improper. However, the first, second and third,appear to have been relevant to the issues, the fourth, fifth and sixth were withdrawn from the consideration of the jury'by the instructions, and the seventh was entirely, proper.
; The defendants were limited by the' instructions to the recovery of reasonable expenditures only. In strictness probably some direct testimony as to the reasonableness of the expenditures rendered necessary by the plaintiff’s conduct should have been given, but no contest was made over the matter, and the fact that the defendants were put to the expense testified to was some evidence of reasonableness.
The verification on information and belief was sufficient to cast upon the plaintiff the burden of proof as to the genuineness of the mortgage (Civ. Code, § 113), and the seventh instruction did no more than state the rule regarding the burden of proof in terms compre*51hensible by the lay mind. It is not open to the criticism that a heavier burden than the law requires was imposed.
The judgment of .the district court is affirmed.